Citation Nr: 1505456	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-32 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial rating in excess of 30 percent disabling for ischemic heart disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel






INTRODUCTION


The Veteran had active military service from November 1963 to July 1964 and from December 1964 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  


FINDING OF FACT

Throughout the entire claims period, the record evidence is in relative equipoise as to whether the Veteran's ischemic heart disease is productive of left ventricular dysfunction with an injection fraction (LVEF) judged, at worst, to be 50 percent; but his ischemic heart disease does not result in congestive heart failure or a workload of 3 METs or less.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 60 percent rating, but not higher, for ischemic heart disease are met. 38 C.F.R. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.100, 4.104, Diagnostic Code 7005 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The appeal arises from a disagreement with an initial rating decision in April 2012, which granted service-connection for ischemic heart disease at 30 percent disabling effective February 2012.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's available service treatment records, as well as his post service medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  An ischemic heart disease Disability Benefits Questionnaire (DBQ) was conducted in April 2012.  38 C.F.R. § 3.159(4).  At the ischemic heart disease DBQ the examiner reviewed the Veteran's complaints, medical history, conducted a physical examination and gave a diagnosis.  Since the examinations included sufficient detail as to the current severity of the Veteran's ischemic heart disease, the Board concludes that the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 


Legal Criteria

The Veteran has been assigned a 30 percent disability rating for his ischemic heart disease, effective February 2012.  The Veteran seeks an increased initial rating.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Veteran's ischemic heart disease is rated under Diagnostic Code 7005 for arteriosclerotic heart disease (coronary artery disease).  38 C.F.R. § 4.104, Diagnostic Code 7005.  A 30 percent rating is warranted for ischemic heart disease resulting in workload greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104.
 
A 60 percent rating is warranted for ischemic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  38 C.F.R. § 4.104.

A 100 percent rating is warranted for ischemic heart disease resulting in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

February 2012 VAMC treatment records from Sioux Falls, South Dakota indicate that the Veteran had an abnormal stress test.  According to a VA cardiologist, a 2D/M-Mode color flow and Doppler echocardiogram was performed.  This cardiac test included a segmental wall motion analysis, which showed evidence of a previous infero-septal, inferior and posterior myocardial infarction (MI) from mid to apical segments and of an ejection fraction which was judged to be 50 percent.

The Veteran underwent a VA ischemic heart disease DBQ in April 2012.  The Veteran was diagnosed with ischemic heart disease.  The examiner determined that the Veteran's cardiac functional assessment placed his ability to function as greater than 3 METs, and less than 5 METs with symptoms of dyspnea, fatigue, and dizziness, but that the Veteran's ischemic heart disease did not result in congestive heart failure.  The Veteran's level of cardiac functioning was consistent with activities such as light yard work such as weeding, mowing the lawn with a power mower, and brisk walking.  The examiner reviewed the Veteran's cardiac testing from January 2012 that showed LVEF of 58 percent.  The impressions were of a large infarct involving the inferior and infero-lateral left ventricular wall with a significant rim of peri-infarct ischemia, and LVEF of 58 percent.  The examiner determined that the Veteran's ischemic heart disease did not impact the Veteran's ability to work.  The examiner commented that the Veteran has chronic obstructive pulmonary disease (COPD); that an April 2012 pulmonary function test showed FEV1 at 22.5 percent; and that the Veteran's COPD also interferes with the Veteran's ability to do external activities.  The examiner estimated that 70 percent of the Veteran's METs limitation was due to respiratory and that 30 percent was due to cardiac.  The Veteran's COPD is not service-connected.

The Veteran underwent a general medical DBQ in April 2012.  Relevant to the appeal for ischemic heart disease, the same VA examiner (who performed the DBQ evaluation for the Veteran's ischemic heart disease) determined that the Veteran was ambulatory, managed his own finances, did his own shopping, and drove.  The examiner stated that the Veteran has an upstairs bedroom and that about three or four times a week the Veteran sleeps on the couch downstairs rather than navigating the steps, due to shortness of breath.  The examiner stated that the Veteran's biggest limiting factor was his pulmonary emphysema and COPD due to cigarette smoking, and that the Veteran was physically able to do sedentary work alternating with sitting and standing.  In terms of the Veteran's METS level of greater than 3 but less than 5, the examiner elaborated that this level was mostly based on the Veteran's respiratory restrictions and not his cardiac restrictions.  He observed that the Veteran had an echocardiogram in January 2012, which showed that his ejection fraction was 58 percent.  According to the examiner, the Veteran's respiratory status with severe COPD severely limits any exercise or physical activity, and that the Veteran cannot develop any threshold to develop any cardiac symptoms because of his COPD.

In July 2013, the Veteran presented for emergency care with complaints of chest pain and shortness of breath; he was admitted and discharged with a diagnosis of COPD exacerbation, but he did not have congestive heart failure.

In assessing the record evidence, the Board finds that the clinical signs and manifestations associated with the Veteran's ischemic heart disease more nearly approximate the criteria for a 60 percent schedular rating.  Here, the medical evidence shows that the evaluation results from the April 2012 DBQ for ischemic heart disease reveal that the Veteran functions, overall, at a cardiac level between 3 to 5 METs, which would merit a 60 percent disability rating.  However, the April 2012 examiner found that the Veteran's METs functioning was predominantly diminished by his respiratory status due to the non-service connected COPD, and not by his cardiac status due to his ischemic heart disease.  The examiner related that this finding was supported by the results from the April 2012 pulmonary function test and those showing an ejection fraction of 58 percent in a January 2012 echocardiogram.  In any event, the clinical data also include a subsequently dated VA echocardiogram in February 2012, which a VA cardiologist interpreted as showing the ejection fraction was judged to be 50 percent.  In light of this finding, the record before the Board contains evidence indicating that at least one of the three criteria of Diagnostic Code 7005 is independently met in the Veteran's case.  While the totality of the evidence does not show congestive heart failure and also calls into question the sufficiency of the Veteran's METs level due to his cardiac status, the evidence of record reasonably supports a finding that the Veteran's ischemic heart disease results in a LVEF of 50 percent, at worst, as early as February 2012.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board determines that the clinical signs and manifestations associated with the Veteran's service-connected ischemic heart disease warrant a 60 percent schedular rating for the entire period on appeal.

To merit a disability rating of 100 percent, the next highest rating, requires evidence of chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104.  The record before the Board does not establish that these requirements have been shown at any time during the appeal.  

The Board notes that the Veteran's medical emergency in July 2013 was due to a COPD exacerbation and medical staff made no indication that the Veteran's ischemic heart disease worsened or flared-up.  Neither the April 2012 DBQ reports nor the July 2013 VA hospitalization contain a finding of congestive heart failure.  Furthermore, while the medical records also show that the Veteran needed some assistance in his activities of daily living, the medical evidence does not show a worsening in the kinds of activities below the Veteran's April 2012 cardiac functioning of three to five METs.  A 100 percent disability rating is not warranted.

This case does not present indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Veteran's ischemic heart disease is primarily productive of decreased METs, and decreased LVEF. The respective manifestations are contemplated in DC 7005 and are adequate to evaluate the Veteran's disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.

The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  A Rice TDIU claim is limited to whether the Veteran is unemployable due the service-connected disability on appeal-in this case, the Veteran's service-connected ischemic heart disease.  Id.  In the present case, however, TDIU was denied by the RO in a separate rating decision dated in May 2012.  The RO provided the Veteran notice of the TDIU denial and of his appellate rights in a May 16, 2012, letter.  The Veteran did not identify the TDIU issue in the July 2012 notice of disagreement that was filed specific to the May 2012 rating decision.  See 38 C.F.R. § 20.201 (2014).  Moreover, because the RO specifically bifurcated the adjudication of entitlement to TDIU from the adjudication of the schedular-rating claim; and because the Veteran identified the 30 percent schedular rating in the July 2012 notice of disagreement that was filed specific to the April 2012 rating decision (which deferred adjudication of TDIU), he explicitly limited his appeal to the schedular-rating claim.  Therefore, given the explicit bifurcation of the adjudications, of which the Veteran was sent notice in April and May of 2012, respectively, the ruling in Rice is not for application in this case.  Hence, the issue of entitlement to TDIU due to the service-connected ischemic heart disease is not a part of the current appeal, and the Board will not consider this matter further.



ORDER

Entitlement to an initial 60 percent rating, but not higher, for ischemic heart disease is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


